DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s amendment filed on December 2, 2020 amending claims 33, 37 and 38 has been entered.  Claims 1-28 and 30-32 are canceled.  Claims 29 and 33-41 are currently pending and presented for examination.

Response to Arguments
Applicant's arguments filed on December 2, 2020 with respect to the rejection under 35 USC 103 over Epstein et al. in view of Seibyl et al. have been fully considered and are found persuasive. 
Specifically Epstein et al. teaches the use of the combination of a catecholamine reuptake inhibitor and a dopamine reuptake inhibitor and Epstein teaches that in addition to being a norepinephrine reuptake inhibitor, mazindol is also a dopamine reuptake inhibitor ([0189] and [0195]).  Epstein et al. further specifically teaches a method for treating ADHD (adult or child) comprising the co-administration of a catecholamine reuptake inhibitor sufficient to treat the attention component of ADHD and a dopamine reuptake inhibitor sufficient to treat the movement disorder component [0196].  Thus Epstein et al. teaches that mazindol is both a norepinephrine reuptake 
However, Applicant has persuasively argued that at the time of the instant invention it was known in the art that amphetamine and methylphenidate were both reuptake inhibitors of dopamine and norepinephrine, in addition to also releasing additional dopamine and norepinephrine into the synaptic cleft from the pre-synaptic neuron (see page 13 of Applicant’s arguments 12/2/20).  Epstein et al. further includes methylphenidate and mazindol on lists of suitable dopamine and norepinephrine reuptake inhibitors ([0008], [0078], [0195]).  Applicant further argues that mazindol would have been expected to be less effective than methylphenidate and amphetamine since even though mazindol blocks reuptake of dopamine and norepinephrine, it does not cause release of additional dopamine and norepinephrine into the synaptic cleft from the pre-synaptic neuron like methylphenidate and amphetamine (see pages 13-14 of Applicant’s arguments 12/2/20).  However, Applicant has unexpectedly discovered that mazindol outperforms methylphenidate in treating ADHD, particularly for difficult-to-
Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 112, first paragraph is hereby withdrawn.
Applicant’s arguments with respect to the rejection under 35 USC 102 (a) have been fully considered but are found not persuasive.
Applicant argues that Konofal does not explicitly describe administration of mazindol as the sole active agent to treat ADHD. 
This argument is found not persuasive since throughout Konofal it is explicitly recited to administer mazindol as the sole active agent for the treatment of ADHD.  Claim 1 of Konofal specifically recites a method for the preventive and/or curative treatment of attention-deficit hyperactivity disorder (ADHD) or at least one of the symptoms thereof, comprising the administration of an effective amount of mazindol to a 
With respect to Applicant’s argument that the prior art is not enabling, this argument is found not persuasive because prior art is presumed to be operable/enabling when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP§716.07.  Furthermore, efficacy is not a requirement for prior art enablement.  A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP §2122.<2121.01 [R-3].   Therefore, the previous rejection under 35 USC 102(a) is hereby maintained and reproduced below.  This action is FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 29 and 33-41 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Konofal FR-2899476 A1 (published October 12, 2007) (English Translation U.S. equivalent Publication No. 2009/0136593 A1) (of record) as evidenced by the Substance Abuse and Mental Health Services Administration (SAMHSA) Rockville MD, DSM-5 Changes: Implications for Serious Emotional Disturbance, June 2016.
Claims 29 and 33-41 of the instant application claim a method for treating a patient suffering from attention deficit hyperactivity disorder (ADHD) diagnosed solely on symptoms of inattention, hyperactivity and impulsivity comprising the administration to said patient a total daily dose between 1 and 2 mg of mazindol as the sole active agent.
Konofal teaches the treatment of attention deficit hyperactivity disorder (ADHD) with mazindol (abstract). Konofal teaches that mazindol can be administered alone or in combination with a psychostimulant for the indication of ADHD (abstract). 
Konofal teaches that the diagnosis of ADHD is based on the clinical characteristics defined by the international classification, DSM/IV (Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 1994) [0036]. The clinical characteristics of ADHD as defined by the DSM-IV criteria are inattention, hyperactivity, and impulsivity (Table 7, pages 17-19 of SAMHSA)
Claims 1 and 2 of Konofal claim a method for the preventive and/or curative treatment of attention-deficit hyperactivity disorder (ADHD) or at least one of the 
Thus claims 29 and 33-41 are anticipated since Konofal claims a method of treating ADHD comprising the administration of mazindol as a monotherapy at a dosage of between 1 and 2 mg and furthermore teaches that the patient is diagnosed based on the clinical characteristics defined by the international classification, DSM/IV (Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 1994) which are inattention, hyperactivity, and impulsivity.


 Conclusion
Claims 29 and 33-41 are rejected.  Claims 1-28 and 30-32 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM